The plaintiffs’ petition for certification for appeal from the Appellate Court, 86 Conn. App. 578 (AC 24877), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the trial court improperly vacated the arbitration award because the arbitrator manifestly disregarded the law?”
*914The Supreme Court docket number is SC 17394.
Karen L. Dowd, Wesley W. Horton and Anita M. Varanes, in support of the petition.
James H. Lee and David R. Clemens, in opposition.
Decided March 11, 2005
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.